Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 20 is objected to because of the following informalities: In lines 9-10, “hermetically sealing seed preservation and storage container” is ungrammatical. .  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, 8-15 and 18-24 are finally rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, line 14 and claim 11, line 18, the recitation “wherein when said container is filled with a plurality of seeds” appears to contradict the previous positive inclusion of seeds as previously set forth in claim 1, line 7 and claim 11, line 8. Such also renders the last paragraph of each claim indefinite whether such recites a portion of the claimed invention, or merely a possible intended use.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 5, 8-12, 15 and 18-24 are finally rejected under 35 U.S.C. 103 as being unpatentable over Lau (2016/0060021) in view of Sibley (9,878,821) and one of Hodges (2016/0267416) and Key (8,727,220). Lau discloses a seed preservation and storage container comprising a container (Figure 10) having a top section (top portion of 10), a bottom section (bottom portion of 10), an interior portion (inside 10) and an exterior portion (outside 10), an inner surface (inner surface of 10) and an outer surface (outer surface of 10), a support structure (20) located in the interior portion capable of accepting, separating and securing a plurality of seeds, a plurality of seeds (located inside tubes 30, 40, 50) secured within the support structure, and a lid (170) capable to fit on the top section of the container wherein the container is hermetically sealed (airtight, see claim 8) for long term preservation and storage. Lau does not disclose an enamel coating on its inner surface, or an electronically readable label. However, Sibley discloses a preservation and storage container provided with an enamel coating (see column 12, lines 13-23) in its interior, and an electronically readable label (26 including 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Lau with a protective coating such as enamel in the manner of Sibley as claimed, as such a modification would predictably protect the content from interaction with the material of the outer material of the container.  It would have been obvious to one of ordinary skill in the art .   
As to claim 11, for the reasons given above, the method of providing the structure would similarly have been obvious. 
As to claims 2 and 12, Lau discloses the support structure having a plurality of orifices therein. To provide the support structure of a circular disk shape is not by itself any more than a support structure of a particular shape that  of itself is not a matter of In re Dailey et al., 149 USPQ 47. 
  As to claims 5 and 15, Sibley discloses the electronically readable label of a bar code, and the other two options are disclosed by applicants to be obviously interchangeable. 
As to claims 8 and 18, Sibley further discloses removing air from the container and filling the container with an inert gas to protect the content from spoilage (see column 12, lines 39-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the storage container of Lau with an inert gas in the manner of Sibley as claimed, as such a modification would predictably protect the content from spoilage. 
As to claims 9 and 19, Sibley further discloses including a pop top easy open lid (30) and a plastic lid (22) to a storage container. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the storage container of Lau with a pop top easy open lid and a plastic lid in the manner of Sibley as claimed, as such a modification would predictably provide easy access to the interior portion and resealing of the container after opening. 
As to claim 10, official notice is taken that seeds provided in seed packs, seed packets and envelopes are well known and to provide discretely packaged seeds in tubes alternatively in one of seed packs, seed packets and envelopes would have been obvious to one of ordinary skill in the art as a substitution of conventional seed packages. 

As to claims 21-24, again the recitations to the composition of the smartphone and database are extraneous to the scope of the claimed container, as neither defines a component of the claimed container.  

Claims 1-2, 5, 8-12, 15 and 18-24 are finally rejected under 35 U.S.C. 103 as being unpatentable over Lau (2016/0060021) in view of Sibley (9,878,821) and one of Hodges (2016/0267416) and Key (8,727,220). Lau discloses a seed preservation and storage container comprising a container (Figure 10) having a top section (top portion of 10), a bottom section (bottom portion of 10), an interior portion (inside 10) and an exterior portion (outside 10), an inner surface (inner surface of 10) and an outer surface (outer surface of 10), a support structure (20) located in the interior portion capable of accepting, separating and securing a plurality of seeds, a plurality of seeds (located inside tubes 30, 40, 50) secured within the support structure, and a lid (170) capable to fit on the top section of the container wherein the container is hermetically sealed (airtight, see claim 8) for long term preservation and storage. Lau does not disclose a cylindrical container with an enamel coating on its inner surface, or an electronically readable label. However, Sibley discloses a preservation and storage container of a cylindrical container provided with an enamel coating (see column 12, lines 13-23) in its interior, and an electronically readable label (26 including 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the outer container of Lau in the manner of the entire outer .  
As to claim 11, for the reasons given above, the method of providing the structure would similarly have been obvious. 
As to claims 2 and 12, Lau discloses the support structure having a plurality of orifices therein. To provide the support structure of a circular disk shape is not by itself any more than a support structure of a particular shape that  of itself is not a matter of new and unexpected invention. A change in form or shape is generally recognized as In re Dailey et al., 149 USPQ 47. 
  As to claims 5 and 15, Sibley discloses the electronically readable label of a bar code, and the other two options are disclosed by applicants to be obviously interchangeable. 
As to claims 8 and 18, Sibley further discloses removing air from the container and filling the container with an inert gas to protect the content from spoilage (see column 12, lines 39-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the storage container of Lau with an inert gas in the manner of Sibley as claimed, as such a modification would predictably protect the content from spoilage. 
As to claims 9 and 19, Sibley further discloses including a pop top easy open lid (30) and a plastic lid (22) to a storage container. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the storage container of Lau with a pop top easy open lid and a plastic lid in the manner of Sibley as claimed, as such a modification would predictably provide easy access to the interior portion and resealing of the container after opening. 
As to claim 10, official notice is taken that seeds provided in seed packs, seed packets and envelopes are well known and to provide discretely packaged seeds in tubes alternatively in one of seed packs, seed packets and envelopes would have been obvious to one of ordinary skill in the art as a substitution of conventional seed packages. 

As to claims 21-24, again the recitations to the composition of the smartphone and database are extraneous to the scope of the claimed container, as neither defines a component of the claimed container. To employ a label containing information directed to the content would be why one of ordinary skill  labels a container, to provide information to a user.   
 
Claims 3 and 13 are finally rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claims 1 or 2 and 11 or 12 above, and further in view of Paine (722,881). Lau discloses tubular containers (30, 40 50) disposed within orifices (200) of an inner support (20), but not having the tubes as paper straw construction. However, Paine discloses a paper straw construction (any one of Figures 5-7) serving as a paper tube container. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the seeds in a different but analogous and long-known tubular container such as the paper straw of Paine as claimed, as such a modification would predictably provide a different but not new seed container not providing any new or unexpected result. Paine further discloses printed matter information disposed on the tubular container, and the employment of another  electronically readable label in the manner of Sibley to provide the printed matter would fail to distinguish any new or unexpected result. 

Claims 4 and 14 are finally rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claims 1 and 11 above, and further in view of Mohns (8,240,494). Lau discloses a seed preservation and storage container, but not with the interior as a compartmented bulk arrangement. However, Mohns discloses a seed storage container as a compartmented bulk arrangement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the seed preservation and storage container of Lau as a compartmented bulk arrangement in the manner of Mohns as claimed, as such a modification would predictably provide easier access to a large amount of seed without having to deal with individual seed containers within the main container.

11.	Applicant's arguments filed June 14, 2021 have been fully considered but they are not persuasive. The claimed container includes a label of a capability, but the  claimed invention does not include a smartphone or a database and such limitations are merely intended use of the container. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG